Title: To James Madison from Tobias Lear, 30 March 1807
From: Lear, Tobias
To: Madison, James


Exchange for $12,000 dollars.

Algiers March 30th. 1807.


At thirty days Sight of this my first of Exchange (second and third of the same tenor and date not paid) please to pay to the Order of Richard OBrien Esqr. the Sum of Twelve thousand Dollars, value received on account of the United States of America for their Barbary Affairs, and place the same to account, as per Advice from, Your Most Obedt Servt.


Tobias Lear

